Citation Nr: 0832064	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-37 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right index finger.  

2.  Entitlement to an initial rating in excess of 10 percent 
for an umbilical hernia repair scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho which denied service connection for residuals of 
a fracture of the right index finger, and that assigned a 
non-compensable disability evaluation for an umbilical hernia 
repair scar, after granting service connection for the same.  
After the decision was entered, the case was transferred to 
the jurisdiction of the RO in Indianapolis, Indiana.

The veteran's case was remanded to the Appeals Management 
Center (AMC) for additional development in April 2005.  By 
way of an April 2008 rating decision the AMC granted a 10 
percent rating for an umbilical hernia repair scar effective 
March 30, 2001, the date the veteran filed his original 
claim.  

When the case was remanded by the Board in April 2005 the 
issues of entitlement to service connection for a right knee 
disorder, a left knee disorder, residuals of a fracture of 
the left 5th toe, and residuals of a head injury, including a 
scar on the forehead were also on appeal.  However, the AMC 
granted entitlement to service connection for those issues by 
way of an August 2007 rating decision.  Consequently, the 
only issues on appeal are those listed on the cover page of 
this decision. 


FINDINGS OF FACT

1.  The medical evidence does not reflect that the veteran 
has residuals of a fracture of the right index finger.



2.  The veteran's umbilical hernia repair scar is a 6-
centimeter long white scar that is freely moving, very tender 
to palpation, is smooth in texture, and is not manifested by 
underlying tissue loss, inflammation, edema, keloid 
formation, or limitation of function.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a fracture of the 
right index finger that are the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for an umbilical hernia repair scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7. 4.10, 4.118 (2002); 38 C.F.R. § 4.118 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO issued a notice letter in June 2001 which advised the 
veteran of the evidence and information needed to 
substantiate his claims for service connection for residuals 
of a fracture of the right index finger and an umbilical 
hernia repair scar.  The letter further advised the veteran 
of which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claims.

Furthermore, additional notice was provided in correspondence 
dated in July 2006 and January 2007 as to both the disability 
rating and effective date elements of his claims.  That 
letter advised the veteran as to the basis for assigning both 
disability ratings and effective dates, and explained the 
type of evidence necessary to substantiate claims for a 
higher evaluation and/or an earlier effective date.  Thus, 
the Board finds that the content of the notice provided in 
the June 2001, July 2006, and January 2007 letters satisfies 
each of the elements specified by the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini and Dingess.

As to the post-adjudication timeliness of the July 2006 and 
January 2007 notice letters, the record reflects that the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of his claims.  He had the 
opportunity to submit additional argument and evidence.  The 
veteran's claim for an initial increased rating for an 
umbilical hernia repair scar was readjudicated in an April 
2008 rating decision and the AOJ reconsidered the claim for 
service connection for residuals of a fracture of the right 
index finger in an August 2007 supplemental statement of the 
case (SSOC).  The Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication and any 
procedural defect caused by the timing of the notice was 
cured.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal and the 
veteran was afforded VA examinations.


II.  Factual Background

The veteran's service treatment reports (STRs) reveal that 
the veteran underwent a repair of an umbilical hernia in 
April 1971 and a right inguinal herniorrhaphy in May 1988.  
The records do not reveal any complaints, findings, or 
treatment regarding a fracture of the right index finger.  

Private treatment reports from J. Qualls, M.D., W. Mortensen, 
M.D., V. Johnson, D.O., J. Smith, M.D., and B. Codner, O.D., 
are all unrelated to the issues on appeal.  

VA outpatient treatment reports dated from February 1996 to 
May 2006 do not reveal any complaints, findings or treatment 
related to residuals of a right index finger fracture or an 
umbilical hernia repair scar.

The veteran was afforded a VA examination to assess his 
claimed residuals of a fracture of his right index finger in 
January 2007.  The veteran indicated that he injured his 
right index finger while on active duty but he was unable to 
remember how or when the injury happened.  He said he was 
treated with a splint for a week and returned to duty.  
Physical examination revealed no diagnosis related to a 
fracture of the right index finger.  Indeed, the right index 
finger was described as being within normal limits.  

The veteran was afforded a VA examination to assess his 
umbilical hernia repair scar in March 2008.  Physical 
examination of the abdomen revealed no pulsation masses or 
bruit.  There were no ventral hernias or obvious recurrence 
of herniation.  The examiner reported that the veteran had a 
scar over the umbilicus which was a 6-centimeter (cm) by 1-
millimeter (mm) horizontal scar that was white and freely 
moving but very tender.  The examiner noted that the area 
around the scar was tender to palpation but said there was no 
other rigidity or other outward symptoms suggesting a 
surgical abdomen.  There was no elevation or depression of 
the surface contour of the scar and no evidence of underlying 
soft tissue damage.  There was also no evidence of underlying 
inflammation, edema, or keloid formation nor was there 
evidence of induration or inflexibility of the skin in the 
area of the scar.  The examiner said the scar did not cross 
any real joint areas but did not limit the veteran's motion 
in the abdomen.  

III.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran claims that he suffers from residuals of a 
fracture to his right index finger.  

The Board's review of the veteran's service treatment records 
reveals no treatment related to a fracture of the right index 
finger.  A review of the post-service medical treatment 
records associated with the claims file reveals no treatment 
for or complaints related to residuals of a fracture of the 
right index finger.  Additionally, in a report of January 
2007 VA examination, the examiner concluded that there was no 
diagnosis related to a fracture of the right index finger. In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed residuals of a fracture of the right index finger, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).

The Board is mindful of the veteran's assertions, and while 
it does not doubt the sincerity of the veteran's belief that 
he currently suffers from residuals of a fracture of the 
right index finger, that question involves a medical matter.  
As a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative (i.e., persuasive) opinion on a medical matter.  
See e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the veteran's own assertions as to the presence 
of his claimed disability or its etiology has no probative 
value. Additionally, neither the veteran nor his 
representative has presented nor alluded to any other medical 
evidence that would substantiate this claim.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for residuals of a right index 
finger must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence weighs against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Likewise, the Board notes that Congress has specifically 
limited service connection to instances where there is 
current disability that has resulted from disease or injury.  
See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of 
diagnosed residuals of a fracture of the right index finger, 
the claim of service connection may not be granted.  See 
Gilpin, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


IV.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

The Board notes that substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin by regulatory amendment effective August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Among the changes made, 
the term "superficial scar" was defined as one not associated 
with underlying soft tissue.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2007).  

Because this change took effect during the pendency of the 
veteran's appeal, both the former and the revised criteria 
will be considered in evaluating the veteran's service-
connected umbilical hernia repair scar.  See VAOPGCPREC 7-
2003.  However, even if the Board finds the revised version 
more favorable, the new criteria can be applicable no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000.  (The RO issued a supplemental statement of the case 
(SSOC) in August 2007 that addressed both the old and the new 
regulations.)  

As noted, the veteran's scar was described by the March 2008 
examiner as freely moving but very tender.  The examiner 
noted that the area around the scar was tender to palpation.  
There was no elevation or depression of the surface contour 
of the scar and no evidence of underlying soft tissue damage.  
There was also no evidence of underlying inflammation, edema, 
or keloid formation nor was there evidence of induration or 
inflexibility of the skin in the area of the scar.  

The veteran's scar was rated under Diagnostic Code 7804.  
Under the criteria in effect prior to August 30, 2002 (old 
criteria), the highest rating under Diagnostic Code 7804 
(tender and painful superficial scars) is the currently 
assigned 10 percent.  The veteran is therefore receiving the 
maximum allowable disability rating under this code.  A 10 
percent rating could also be assigned under 7803 (poorly 
nourished superficial scars).  However, as there is no 
evidence that the veteran's umbilical hernia scar is poorly 
nourished such a rating would be inappropriate.  The Board 
has considered other diagnostic codes under § 4.118, schedule 
of ratings for the skin (old criteria), for possible 
application.  These other diagnostic codes are not for 
application here because they pertain to disfigurement of the 
head, face, or neck; scars from third or second degree burns; 
and limitation of motion; or relate to specific skin 
diseases.  38 C.F.R. § 4.118, §§ 7800-7802, 7806-7019 (2002).  
Given the findings of the VA examination of March 2008, the 
Board finds that a higher rating under the old criteria is 
not warranted.

Under the criteria effective August 30, 2002 (new criteria), 
a rating higher than the currently assigned 10 percent is not 
available under Diagnostic Code 7802 (superficial scars other 
than head, face, or neck that do not cause limited motion), 
Diagnostic Code 7803 (superficial unstable scars), or 
Diagnostic Code 7804 (superficial scars that are painful on 
examination) because 10 percent is the highest rating 
available under those diagnostic codes, and there is no 
indication that there is any instability or that the scarring 
satisfies the size requirement for a compensable rating.  
Other diagnostic codes under § 4.118 (new criteria) are not 
for application here because they pertain to disfigurement of 
the head, face, or neck; scars that are deep, cause limited 
motion, and encompass a large area; scars that limit the 
function of the affected parts; or relate to specific skin 
diseases.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7802, 
7805-7833 (2007).  A higher rating under the new criteria is 
thus not warranted.

As for loss of function and a possible rating under 
Diagnostic Code 7805 under either the old or new criteria, 
the VA examiner said the scar did not cross any real joint 
areas and did not limit the veteran's motion in the abdomen.  
Consequently, a rating separate from the 10 percent rating 
for a tender scar is not warranted.

The Board finds that there is no showing that the veteran's 
service-connected umbilical hernia repair scar has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that this 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for residuals of a fracture 
of the right index finger is denied.  

Entitlement to an initial rating in excess of 10 percent for 
an umbilical hernia repair scar is denied.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


